     Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        DECISION AND ORDER
              v.
                                                        1:20-CR-06101 EAW
LATEEF BUDD,

                     Defendant.


I.     BACKGROUND

       Pending before the Court is a motion filed by defendant Lateef Budd (“Defendant”)

(Dkt. 78) seeking to revoke the detention order of United States Magistrate Judge Mark W.

Pedersen (Dkt. 54). For the reasons set forth below, Defendant’s motion is denied and he

shall remain detained pending trial.

       Defendant has been charged by way of an Indictment returned by a federal grand

jury on July 16, 2020, with a narcotics conspiracy involving fentanyl, heroin, cocaine base,

and cocaine, in violation of 21 U.S.C. § 846 (Count 1) and possession of firearms in

furtherance of the narcotics conspiracy charged in Count 1, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) and 2 (Count 2). (Dkt. 138). Prior to the return of the Indictment, when

Defendant was charged by criminal complaint, a detention hearing was held on May 6,

2020, before Magistrate Judge Pedersen. (Dkt. 65). Judge Pedersen issued an Order of

Detention, finding by clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any other person and the

community, and by a preponderance of the evidence that no condition or combination of


                                           -1-
      Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 2 of 13




conditions of release will reasonably assure Defendant’s appearance as required. (Dkt. 54).

Defendant sought review of that detention decision before this Court. (Dkt. 78).1 After

multiple adjournments at the request of the parties, the government filed a memorandum

in opposition on August 24, 2020 (Dkt. 191), and oral argument was held before the

undersigned on September 11, 2020 (Dkt. 197).

       As requested at the oral argument, the government subsequently submitted a letter

dated September 16, 2020, with enclosed photographs and videos from the “Barrel of

Dolls” nightclub on November 3, 2019. Defendant’s counsel responded by letter dated

September 17, 2020, and the government submitted a further letter dated September 18,

2020. In response to the Court’s inquiry after receiving those letters, both parties agreed

that no further oral argument was requested.

II.    STANDARD AND ANALYSIS

       The Bail Reform Act of 1984, 18 U.S.C. §§ 3141 et seq., authorizes and sets forth

the procedures for the release or detention of a person pending trial, sentence, and appeal.

The procedures and standards for release or detention of a person such as Defendant

pending trial are set forth at 18 U.S.C. § 3142. See United States v. Vasquez, 113 F.3d 383,

388 (2d Cir. 1997). A defendant awaiting trial must be released unless the release will




1
        Because the Indictment had not yet been returned at the time Defendant sought
review of the Magistrate Judge’s detention order, the matter was opened before the
undersigned as Case No. 6:20-mr-06071-EAW. Now that an Indictment has been returned,
there is no longer any need for this separate miscellaneous case and the Clerk of Court is
accordingly directed to close that matter.

                                           -2-
    Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 3 of 13




present a risk of flight or dangerousness, or both, and no set of conditions can reasonably

eliminate those risks. See 18 U.S.C. § 3142.

       Although there is “only a limited group of offenders who should be denied bail

pending trial,” United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007) (citations and

quotations omitted), when there is “a strong probability that a person will commit

additional crimes if released, the need to protect the community becomes sufficiently

compelling that detention is, on balance, appropriate,” United States v. Chimurenga, 760

F.2d 400, 403 (2d Cir. 1985) (citation omitted).

       Because Defendant has been indicted for crimes in violation of the Controlled

Substances Act, 21 U.S.C. 801 et seq., for which the maximum term of imprisonment is

ten years or more, and because he is charged with a violation of 18 U.S.C. § 924(c), there

is a rebuttable presumption pursuant to 18 U.S.C. § 3142(e)(3)(A) & (B) that no condition

or combination of conditions will reasonably assure the appearance of Defendant and the

safety of the community if Defendant is released. See United States v. Contreras, 776 F.2d

51, 54-55 (2d Cir. 1985) (holding that a grand jury indictment establishes probable cause

for purposes of the rebuttable presumption under the Bail Reform Act, and when faced

with an indictment, the Court does not need to make an independent finding of probable

cause). The presumption shifts to Defendant “a limited burden of production—not a

burden of persuasion—to rebut that presumption by coming forward with evidence that he

does not pose a danger to the community or a risk of flight.” United States v. Mercedes,

254 F.3d 433, 436 (2d Cir. 2001). “[A] defendant must introduce some evidence contrary

to the presumed fact[s] in order to rebut the presumption.” United States v. Rodriguez, 950

                                           -3-
    Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 4 of 13




F.2d 85, 88 (2d Cir. 1991). If a defendant satisfies this burden of production and rebuts

the presumption, it does not disappear; rather, the presumption “remains a factor to be

considered among those weighed by the district court.” Mercedes, 254 F.3d at 436.

      Even in a presumption case, at all times the government retains the ultimate burden

of persuasion. Id. The burden of proof with respect to risk of flight is preponderance of

the evidence. Id. On the other hand, the government must demonstrate by clear and

convincing evidence that a defendant should not be released due to his risk of danger. Id.;

see also Chimurenga, 760 F.2d at 405. Clear and convincing evidence “means something

more than ‘preponderance of the evidence,’ and something less than ‘beyond a reasonable

doubt.’” Chimurenga, 760 F.2d at 405 (quoting Addington v. Texas, 441 U.S. 418, 431

(1979)).    In other words, the evidence must support a conclusion of danger to the

community “with a high degree of certainty.” Id.

      The statutory factors that a court must consider in deciding whether a defendant has

rebutted the presumption of flight and danger, and whether there are conditions of release

that will reasonably assure the appearance of the person as required and the safety of any

other person and the community, are as follows:

      (1)    the nature and circumstances of the offense charged, including
             whether the offense is a crime of violence, . . . or involves . . . a
             controlled substance, firearm, explosive, or destructive device;
      (2)    the weight of the evidence against the person;
      (3)    the history and characteristics of the person, including—
             (A) the person’s character, physical and mental condition, family
                    ties, employment, financial resources, length of residence in
                    the community, community ties, past conduct, history relating
                    to drug or alcohol abuse, criminal history, and record
                    concerning appearance at court proceedings; and


                                           -4-
     Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 5 of 13




               (B)   whether, at the time of the current offense or arrest, the person
                     was on probation, on parole, or on other release pending trial,
                     sentencing, appeal, or completion of sentence for an offense
                     under Federal, State, or local law; and
         (4)   the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

18 U.S.C. § 3142(g); see also Mercedes, 254 F.3d at 436 (“To determine whether the

presumptions of dangerousness and flight are rebutted, the district court considers . . . [the

factors set forth in] § 3142(g).”).

         In reviewing a detention order of a magistrate judge, a district judge should not

simply defer to the judgment of the magistrate judge, but rather must reach her own

independent conclusions. United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985). “When

making its de novo review, the district court may rely on the record of the proceedings

before the magistrate judge and may also accept additional evidence.” United States v.

Marra, 165 F. Supp. 2d 478, 481 (W.D.N.Y. 2001), aff’d, 21 F. App’x 66 (2d Cir. 2001).

         A.    Nature and Circumstances of Charged Offenses

         Defendant is charged with conspiring to distribute significant amounts of dangerous

narcotics—400 grams or more of fentanyl; one kilogram or more of heroin; 280 grams or

more of cocaine base; and five kilograms or more of cocaine (Dkt. 138 at 2)—and with

possessing firearms (and aiding and abetting said possession) in furtherance of that

narcotics conspiracy. If convicted as charged, Defendant faces a mandatory minimum

sentence for Count 1 alone of 10 years and a maximum sentence of life in prison. If

convicted of Count 2, Defendant faces a mandatory minimum consecutive sentence of 5

years.


                                            -5-
    Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 6 of 13




       B.     Weight of the Evidence

       In assessing the weight of the evidence against Defendant, it is important to note

that Defendant is presumed innocent, and “it is not the Court’s role at this stage of the

proceedings to assess [a defendant’s] guilt or innocence.” United States v. Enix, 209 F.

Supp. 3d 557, 573 (W.D.N.Y. 2016). This factor “may be considered only in terms of the

likelihood that the person will fail to appear or will pose a danger to any person or to the

community,” United States v. Jones, 566 F. Supp. 2d 288, 292 (S.D.N.Y. 2008) (quoting

United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985)), and therefore it is

generally considered the least important of the § 3142(g) factors. See United States v.

Boustani, 356 F. Supp. 3d 246, 253 (E.D.N.Y. 2019) (“Because it is ‘contrary to our legal

system to impose punishment for a crime that a defendant has not yet been shown to have

committed,’ courts are cautious in affording undue weight to this factor.” (quoting

Motamedi, 767 F.2d at 1408)).

       Here, the evidence against Defendant appears strong. Prior to execution of search

warrants and the arrest of Defendant, he had been surveilled by law enforcement who

detailed evidence allegedly indicative of Defendant’s involvement in the narcotics

conspiracy. (See Dkt. 1 at ¶¶ 175-178, 179-181, 270-274, 298-300, 306-310, 321-335).

On April 30, 2020, search warrants were executed at a number of locations allegedly used

to further the narcotics conspiracy, resulting in the recovery of cash, drugs, and other

evidence relevant to the alleged narcotics conspiracy. (See Dkt. 191 at 6-8). Importantly,

upon execution of the search warrant at an apartment at 300 Shady Run Lane in Penfield,

New York (where Defendant purportedly lived with one of his girlfriends), Defendant was

                                           -6-
     Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 7 of 13




personally present and law enforcement recovered a total of $358,504 in cash in the living

room next to a money counter, expensive jewelry with a total appraised value exceeding

$126,000 (including two men’s Rolex watches valued at over $70,000), a loaded handgun

in the nightstand of the bedroom, approximately 20 kilo wrappers with residue in the

kitchen, and large quantities of drug paraphernalia including scales, cutting agents, and a

hydraulic kilo press. (Id. at 6-7). In addition, at Defendant’s residence located at 28

Blaydon Loop in Rochester, New York, law enforcement searched a Honda Accord that

Defendant had been observed driving, and recovered a large quantity of kilo wrappers with

cocaine residue. (Id. at 7).

       C.     Defendant’s History and Characteristics

       According to the Pretrial Services Report prepared by the United States Probation

Office on or about May 6, 2020, Defendant is 28 years old, he is a lifelong resident of

Rochester, New York, he is close with his family who all reside in Rochester, and he has

one child who lives with him and his girlfriend at the Blaydon Loop residence. That

residence is valued at $232,000, according to the Pretrial Services Report. Defendant has

owned his own lawn service business for the past 5 to 6 years, and according to his attorney,

he employs two other individuals. (Dkt. 81 at 28). According to the Pretrial Services

Report, Defendant’s monthly income from this business is $1,500.

       Defendant’s criminal history as reported in the Pretrial Services Report reflects a

felony arrest at the age of 15 for criminal mischief but no disposition is reported. At the

age of 18, Defendant was charged with a petit larceny misdemeanor and pleaded guilty to

a violation of disorderly conduct for which he was adjudicated as a youthful offender and

                                            -7-
        Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 8 of 13




sentenced to a conditional discharge. Approximately four months later, Defendant was

charged with another petit larceny misdemeanor and he pleaded guilty to an attempted petit

larceny misdemeanor, for which he was adjudicated as a youthful offender and sentenced

to a conditional discharge with 25 hours of community service. Shortly thereafter, at the

age of 19, Defendant was charged with several drug felonies, which were ultimately

resolved in October 2010 with a misdemeanor plea to criminal possession of a controlled

substance in the seventh degree, and Defendant was sentenced to three years probation. In

2013, Defendant pleaded guilty to a misdemeanor charge of attempted criminal mischief

in the fourth degree, and was sentenced to 21 days in jail and a conditional discharge. Then,

in 2016, Defendant was charged with several drug felonies, and he ultimately pleaded

guilty to a felony of criminal possession of a controlled substance in the fifth degree: intent

to sell, and was sentenced to one year in jail. The Pretrial Services Report indicates that

Defendant was returned on a warrant in connection with that case and remanded without

bail.

         The Pretrial Services Report indicates that Defendant “attempted to jump out a

window during his arrest and was brought to the hospital by law enforcement.” At the

detention hearing held before Judge Pedersen, the government represented that Defendant

“was taken into custody outside of the apartment, because he ran from police through a

glass second story window and jumped out of the apartment.” (Dkt. 81 at 7; see also id. at

9 (“The largest amount seized in any one location, was in Mr. Budd’s apartment in Penfield,

$358,500. That is why he ran out of the second story glass window.”); id. at 11 (“When

police came into the apartment, he didn’t just surrender. He jumped out of a glass window

                                             -8-
     Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 9 of 13




in order to try to escape.”)). At that detention hearing before Judge Pedersen, defense

counsel did not dispute that Defendant was attempting to flee out a window when law

enforcement entered the apartment, although he contended that the rationale was not

nefarious as claimed by the government:

             Now, my client tried to get out the window. He wasn’t trying to flee
       the police. He was trying to protect himself from what appeared to be
       dangerous activity, so as a consequence of that, he was seized.

               I commend the government for taking him to the hospital for
       treatment. He was evaluated and treated and continues to receive treatment
       for the cut he received on his forearm from the window that he tried to get
       out of.

(Id. at 28). This alleged fact seemed to play an important role in Judge Pedersen’s detention

decision and, in fact, he noted in the second paragraph of his Addendum to Detention

Order: “When police executed a ‘no knock’ warrant at 300 Shady Run and yelled ‘Police,’

Defendant jumped out a second-story window to avoid capture (or, per his defense counsel,

because he feared the residence was being robbed).” (Dkt. 54 at 4; see also id. at 7

(“[Defense counsel] posited that although Defendant did jump out of a window, he

explained that police banged in the front door at six in the morning, were all in plain

clothing, and acted very aggressively, so Defendant, to protect himself, jumped out the

window.”)).

       The government has candidly acknowledged its mistake in making this statement to

the Magistrate Judge. (Dkt. 191 at 3 n.1). Defendant did not, in fact, jump out of the

window—instead, he was found by law enforcement inside the apartment in front of the

broken window with injuries. The government contends that this means that Defendant


                                            -9-
    Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 10 of 13




intended to jump out of the window, and defense counsel apparently agreed with this

assessment, admitting at the detention hearing before Judge Pedersen that his client tried

to get out the window when law enforcement entered the apartment. (See Gov’t Letter

dated 9/18/2020 at 2).

      Finally, although not referenced in the Pretrial Services Report, in support of his

motion to revoke the Magistrate Judge’s detention order, Defendant represents that he

suffers from Rhabdomyolysis “which causes the breakdown of damaged skeletal muscle,”

and argues that when considered in connection with the current COVID-19 pandemic, this

favors Defendant’s release. (Dkt. 78 at ¶ 20).

      D.     Nature and Seriousness of the Danger

      Defendant is the main suspect in a November 3, 2019, shooting at the Barrel of

Dolls nightclub. (Dkt. 1 at ¶ 412). The victim—identified by the government as the brother

of the mother of one of Defendant’s children (Dkt. 191 at 9)—has refused to cooperate

with law enforcement (Dkt. 1 at ¶ 412). The Court has reviewed the police reports, video,

and photographs submitted by the government, and they all support the government’s

contention that the victim and a person identified as Defendant exited the nightclub

together, and shortly thereafter multiple patrons are seen fleeing the area. Although the

shooting occurs off-camera, an individual identified as Defendant appears to be fleeing on

the video immediately after the shooting. Moreover, the government has represented that

it met with a witness who identified Defendant and the victim on the video, and who heard

the shots and then saw the victim on the ground and Defendant running away. (See Gov’t

Letter dated 9/18/20). The police reports indicate that the victim received four gunshot

                                          - 10 -
    Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 11 of 13




wounds, and that while uncooperative, he did state at one point that his “sister’s ‘baby

daddy’” shot him after arguing. (Dkt. 191-1 at 10).

       In addition to this shooting incident, which is not part of the pending charges against

Defendant, there is also the evidence that the government has gathered in connection with

the pending charges—namely, the proof of Defendant’s involvement in a large scale

narcotics trafficking conspiracy and his possession of firearms in furtherance of that

conspiracy (including the loaded handgun found at the Shady Run apartment when

Defendant was arrested, where evidence of the narcotics conspiracy was also located).

       E.     Analysis of § 3142(g) Factors

       The Court concludes that Defendant’s ties to the area, including owning a home

where he lives with his child and being close to his family who live in the area, rebuts the

presumption that he is a flight risk. The Court is not convinced that this evidence rebuts

the risk of danger, but nonetheless will assume so for purposes of this Decision and Order.

       Even with a rebuttal of the presumptions, consideration of all the § 3142(g) factors

supports a finding by clear and convincing evidence that Defendant’s release presents a

risk of danger and by a preponderance of the evidence a risk of flight. The crimes charged

are serious and reflect dangerous activity.          Defendant faces significant penalties if

convicted as charged, including a potential mandatory minimum prison sentence of 15

years. Defendant’s risks of flight and danger are further buttressed by the events of April

30, 2020—when Defendant was arrested after injuring himself trying to break through an

upstairs window (that even his defense counsel seemed to acknowledge showed that he

was trying to flee, although purportedly not for nefarious reasons). Moreover, while

                                            - 11 -
       Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 12 of 13




Defendant is presumed innocent, the evidence seized from the Shady Run apartment alone

strongly supports a conclusion that Defendant was involved in a large scale and dangerous

narcotics trafficking operation, with hundreds of thousands of dollars of cash and jewelry

present at the location (even though Defendant’s disclosed employment only resulted in

monthly income of $1,500), a loaded firearm in the nightstand, and a significant presence

of drug paraphernalia. In addition, the evidence presented by the government reasonably

supports a conclusion that Defendant shot the victim at the Barrel of Dolls nightclub on

November 3, 2019. Defendant’s criminal history also counsels in favor of a finding that

Defendant is a risk of danger and flight if released, including the bench warrant that was

issued in connection with the felony conviction from 2016.

         Although the Court concludes that Defendant presents a risk of flight, it may be that

there are conditions that could reasonably protect against those risks, particularly when

considered in connection with Defendant’s close ties to the area and his family. However,

the Court need not resolve that issue, because it concludes that based on the § 3142(g)

factors, the government has established by clear and convincing evidence that there are no

conditions that could reasonably protect against Defendant’s risk of danger to others and

the community if released. Finally, the COVID-19 pandemic and Defendant’s medical

condition do not warrant a different result.

III.     CONCLUSION

         For the foregoing reasons, Defendant’s appeal of the magistrate judge’s detention

order (Dkt. 78) is denied.



                                             - 12 -
   Case 6:20-cr-06101-EAW-MJP Document 201 Filed 10/08/20 Page 13 of 13




      SO ORDERED.



                                  ELIZABETH A. WOLFORD
                                  United States District Judge
Dated: October 8, 2020
       Rochester, New York




                                  - 13 -
